      CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 1 of 12



                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA

JERALD BOITNOTT and GERALD                         Case No. 19-CV-01005 (DWF/ECW)
DOYEN, individually and on behalf of all
others similarly situated,
                                                 ANSWER TO AMENDED
        Plaintiff,                               COMPLAINT; DEMAND FOR JURY
                                                 TRIAL
v.

DICK’S SPORTING GOODS, INC.

        Defendant.


TO:    CLERK OF THE UNITED STATES DISTRICT COURT, DISTRICT OF
       MINNESOTA, PLAINTIFF AND HIS ATTORNEY OF RECORD

       Defendant Dick’s Sporting Goods, Inc. (“Defendant”), in answer to Plaintiffs’
Amended Complaint, admits, denies and alleges as follows:
                                   INTRODUCTION
       1.      Answering Paragraph 1 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.
       2.      Answering Paragraph 2 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.
       3.      Answering Paragraph 3 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.




                                           -1-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 2 of 12



       4.     Answering Paragraph 4 of the Complaint Defendant is without sufficient
knowledge or information to form a belief as to the truth of the allegations, and on that
basis denies each and every allegation. To the extent the paragraph also contains factual
allegations, Defendant denies each and every allegation.
       5.     Answering Paragraph 5 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis, denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.
       6.     Answering Paragraph 6 of the Complaint, Defendant denies each and every
allegation.
       7.     Answering Paragraph 7 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis, denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.
       8.     Answering Paragraph 8 of the Complaint, Defendant denies each and every
allegation.
       9.     Answering Paragraph 9 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis, denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.
       10.    Answering Paragraph 10 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis, denies each and every allegation.
       11.    Answering Paragraph 11 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis, denies each and every allegation.
       12.    Answering Paragraph 12 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis, denies each and every allegation.
       13.    Answering Paragraph 13 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.




                                            -2-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 3 of 12



       14.    Answering Paragraph 14 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       15.    Answering Paragraph 15 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       16.    Answering Paragraph 16 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       17.    Answering Paragraph 17 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       18.    Answering Paragraph 18 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       19.    Answering Paragraph 19 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       20.    Answering Paragraph 20 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       21.    Answering Paragraph 21 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       22.    Answering Paragraph 22 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       23.    Answering Paragraph 23 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       24.    Answering Paragraph 24 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       25.    Answering Paragraph 25 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       26.    Answering Paragraph 26 of the Complaint, Defendant denies each and every
allegation.
       27.    Answering Paragraph 27 of the Complaint, Defendant denies each and every
allegation.




                                           -3-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 4 of 12



                            JURISDICTION AND VENUE
      28.    Answering Paragraph 28 of the Complaint, Defendant admits that the instant
Court has subject matter jurisdiction over the action pursuant to 28 U.S.C. § 1331 and §
1343 for alleged violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101, et. seq. Defendant denies all remaining allegations.
      29.    Answering Paragraph 29 of the Complaint, Defendant admits that the instant
Court has subject matter jurisdiction over the action pursuant to 28 U.S.C. § 1331 and §
1343 for alleged violations of the Americans with Disabilities Act of 1990, 42 U.S.C. §
12101, et. seq. Defendant denies all remaining allegations.
      30.    Answering Paragraph 30 of the Complaint, Defendant admits that the actions
complained of are purported to have occurred within the District of Minnesota.
                                          PARTIES
      31.    Answering Paragraph 31 of the Complaint, Defendant is without sufficient
knowledge or information to form a belief as to the truth of the allegations, and on that
basis denies each and every allegation.
      32.    Answering Paragraph 32 of the Complaint, Defendant is without sufficient
knowledge or information to form a belief as to the truth of the allegations, and on that
basis denies each and every allegation.
      33.    Answering Paragraph 33 of the Complaint, Defendant is without sufficient
knowledge or information to form a belief as to the truth of the allegations, and on that
basis denies each and every allegation.
      34.    Answering Paragraph 34 of the Complaint, Defendant is without sufficient
knowledge or information to form a belief as to the truth of the allegations, and on that
basis denies each and every allegation.
      35.    Answering Paragraph 33 of the Complaint, Defendant is without sufficient
knowledge or information to form a belief as to the truth of the allegations, and on that
basis denies each and every allegation.
      36.    Answering Paragraph 34 of the Complaint, Defendant admits that it is a
Delaware Corporation and that its corporate headquarters is located at 345 Court Street,


                                            -4-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 5 of 12



Coraopolis, Pennsylvania 15108.
       37.    Answering Paragraph 35 of the Complaint, Defendant is not required to
answer legal conclusions and arguments, and on that basis denies each and every allegation.
Defendant admits that certain portions of the sporting goods stores it operates are open to
the public.
          FACTUAL ALLEGATIONS AND PLAINTIFF’S EXPERIENCE
       38.    Answering Paragraph 36 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.
       39.    Answering Paragraph 37 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.
       40.    Answering Paragraph 38 of the Complaint, Defendant denies each and every
allegation.
       41.    Answering Paragraph 39 of the Complaint, Defendant denies each and every
allegation.
       42.    Answering Paragraph 40 of the Complaint, Defendant denies each and every
allegation.
       43.    Answering Paragraph 41 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and
every allegation.
       44.    Answering Paragraph 42 of the Complaint, Defendant admits that it operates
sporting goods stores throughout the United States called “Dick’s Sporting Goods.”
       45.    Answering Paragraph 43 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis, denies each and every allegation.
To the extent the paragraph also contains factual allegations, Defendant denies each and


                                            -5-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 6 of 12



every allegation.
       46.    Answering Paragraph 44 of the Complaint, Defendant denies each and every
allegation.
       47.    Answering Paragraph 45 of the Complaint, Defendant denies each and every
allegation.
       48.    Answering Paragraph 46 of the Complaint, Defendant denies each and every
allegation.
       49.    Answering Paragraph 47 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
                               CLASS ALLEGATIONS
       50.    Answering Paragraph 48 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       51.    Answering Paragraph 49 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       52.    Answering Paragraph 50 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       53.    Answering Paragraph 51 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
       54.    Answering Paragraph 52 of the Complaint, Defendant is not required to
answer legal conclusions and argument, and on that basis denies each and every allegation.
                    CAUSE OF ACTION: VIOLATION OF THE ADA
       55.    Answering Paragraph 53 of the Complaint, Defendant denies each and every
allegation.
       56.    Answering Paragraph 54 of the Complaint, Defendant denies each and every
allegation.
       57.    Answering Paragraph 55 of the Complaint, Defendant denies each and every
allegation.




                                           -6-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 7 of 12



       58.    Answering Paragraph 56 of the Complaint, Defendant denies each and every
allegation.
       59.    Answering Paragraph 57 of the Complaint, Defendant denies each and every
allegation.
                              AFFIRMATIVE DEFENSES
                          FIRST AFFIRMATIVE DEFENSE
                                     (Lack of Standing)
       1.     Plaintiffs’ claims are barred in full or in part because Plaintiffs lack standing
to pursue their alleged claims.
                         SECOND AFFIRMATIVE DEFENSE
                                   (Statute of Limitations)
       2.     Plaintiffs’ claims are barred to the extent that they are based on events that
occurred beyond the applicable Statute of Limitations.
                          THIRD AFFIRMATIVE DEFENSE
                                     (Effective Access)
       3.     The purported architectural barriers provide effective access to Plaintiffs.
Even if the features alleged in the Complaint did not comply with applicable access
standards, the features nonetheless provided effective access to Plaintiffs because any
alleged noncompliance was de minimis, the features were usable and accessible despite
their alleged noncompliance, and/or Plaintiffs were able to use and access the features.
                         FOURTH AFFIRMATIVE DEFENSE
                                  (Technically Infeasible)
       4.     Any allegedly wrongful acts or omissions performed by Defendant or its
agents, if there were any, do not subject Defendant to liability because full compliance with
the standards for the alleged barriers identified in the Complaint would be technically
infeasible.




                                             -7-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 8 of 12



                          FIFTH AFFIRMATIVE DEFENSE
                     (Full Compliance Is Structurally Impracticable)
       5.     Any allegedly wrongful acts or omissions performed by Defendant or its
agents, if there were any, do not subject Defendant to liability because full compliance with
the accessibility requirements for the alleged barriers identified in the Complaint would be
structurally impracticable.
                          SIXTH AFFIRMATIVE DEFENSE
 (Alterations Were Made to Ensure that the Facility Would Be Readily Accessible to the
                                 Maximum Extent Feasible)
       6.     Without conceding that Defendant made any “alterations” within the
meaning of disability access laws, any allegedly wrongful acts or omissions performed by
Defendant or its agents, if there were any, do not subject Defendant to liability because any
“alterations” to the subject properties, including to the features alleged in the Complaint,
were made to ensure that the facility would be readily accessible to the maximum extent
feasible.
                        SEVENTH AFFIRMATIVE DEFENSE
    (The Cost and Scope of Alterations to Path of Travel to Altered Area Containing a
        Primary Function is Disproportionate to the Cost of the Overall Alteration)
       7.     Any allegedly wrongful acts or omissions performed by Defendant or its
agents, if there were any, do not subject Defendant to liability because the cost and scope
of any and all alterations to the path of travel to the altered area containing a primary
function, if any, would be disproportionate to the cost of the overall alteration to the
primary function area, if any.
                         EIGHTH AFFIRMATIVE DEFENSE
                 (Defendant Provided Services Via Alternative Methods)
       8.     Any allegedly wrongful acts or omissions performed by Defendant or its
agents, if there were any, do not subject Defendant to liability because Defendant
accommodated or was ready and willing to accommodate Plaintiffs’ alleged disability by
providing access via “alternative methods” other than the removal of alleged architectural


                                             -8-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 9 of 12



barriers (42 U.S.C. §12182), such as, by personally assisting Plaintiffs to overcome/deal
with any of the barriers alleged in the Complaint.
                            NINTH AFFIRMATIVE DEFENSE
                                       (Unclean Hands)
       9.       Plaintiffs’ claims are barred under the doctrine of unclean hands because
Plaintiffs are not bona fide customers, but Plaintiffs intentionally staged a nuisance lawsuit
to extort a monetary settlement.
                           TENTH AFFIRMATIVE DEFENSE
                                        (Undue Burden)
       10.      Any allegedly wrongful acts or omissions performed by Defendant or its
agents, if there were any, do not subject Defendant to liability because the relief demanded
in the Complaint would, if granted, result in an undue burden upon Defendant.
                         ELEVENTH AFFIRMATIVE DEFENSE
                                           (Estoppel)
       11.      Plaintiffs are estopped by their conduct from recovering any relief under the
Complaint.
                         TWELFTH AFFIRMATIVE DEFENSE
                                           (Waiver)
       12.      Plaintiffs’ claims are barred, in whole or in part, by the doctrine of waiver.
                       THIRTEENTH AFFIRMATIVE DEFENSE
                                     (Indispensable Party)
       13.      Plaintiffs’ alleged claims are barred, in whole or in part, because of their
failure to name an indispensable party or parties.
                       FOURTEENTH AFFIRMATIVE DEFENSE
                                   (Fundamental Alteration)
       14.      Any allegedly wrongful acts or omissions performed by Defendant or its
agents, if there were any, do not subject Defendant to liability because the relief demanded
in the Complaint would, if granted, result in a fundamental alteration of Defendant services
and/or goods.


                                               -9-
    CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 10 of 12



                       FIFTEENTH AFFIRMATIVE DEFENSE
                                        (Good Faith)
       15.    Defendant and its agents, if any, acted reasonably and in good faith at all
times material herein, based on all relevant facts, law, and circumstances known by them
at the time that they acted. Accordingly, Plaintiffs are barred, in whole or in part, from any
recovery in this action.
                       SIXTEENTH AFFIRMATIVE DEFENSE
                                         (Mootness)
       16.    Plaintiffs’ claims are barred under the doctrine of mootness.
                     SEVENTEENTH AFFIRMATIVE DEFENSE
                                 (Dimensional Tolerances)
       17.    Plaintiffs’ claims are barred because the features identified in the Complaint
substantially comply with the applicable law and are within “dimensional tolerances.”
                      EIGHTEENTH AFFIRMATIVE DEFENSE
                                  (Equivalent Facilitation)
       18.    Any allegedly wrongful acts or omissions performed by Defendant or its
agents, if there were any, do not subject Defendant to liability because Defendant provided
equivalent facilitation with respect to the barriers alleged in the Complaint.
                      NINETEENTH AFFIRMATIVE DEFENSE
                    (Defenses Under Federal Rules of Civil Procedure)
       19.    Plaintiffs’ claims may be barred by any or all of the affirmative defenses
contemplated by Rules 8 and 12 of the Federal Rules of Civil Procedure. The extent to
which Plaintiffs’ claims may be barred cannot be determined until Defendant has an
opportunity to complete discovery. Therefore, Defendant incorporates all such affirmative
defenses as though fully set forth herein.
                      TWENTIETH AFFIRMATIVE DEFENSE
                                 (Not Readily Achievable)
       20.    Any allegedly wrongful acts or omissions performed by Defendant or its
agents, if there were any, do not subject Defendant to liability because the removal of the


                                             -10-
   CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 11 of 12



alleged barriers identified in the Complaint was not readily achievable or easily
accomplishable and/or able to be carried out without much difficulty or expense when
taking into account the factors set forth at 42 U.S.C. § 12181.
                    TWENTY FIRST AFFIRMATIVE DEFENSE
                          (Related Class Action Supporting Stay)
       21.    On April 3, 2019, Bruce Carlson with Carlson Lynch, LLP and Plaintiffs’
counsel, Patrick W. Michenfelder and Chad Throndset with Throndset Michenfelder, LLC,
filed a virtually identical class action lawsuit against Defendant in the Western District of
Pennsylvania entitled Bartley M. Mullen, Jr. v. Dick’s Sporting Goods, Inc., Case No. 29-
CV-374-PJP. Defendant believes the instant case must be stayed in favor of the first filed
action. Attached hereto as Exhibit A is a true and correct copy of the Bartley M. Mullen,
Jr. v. Dick’s Sporting Goods, Inc. Summons and Complaint.
                                         PRAYER

       WHEREFORE, Defendant prays that this Court enter a judgment as follows:
       1.     That the Complaint be dismissed with prejudice and that judgment be entered
in favor of Defendant;
       2.     That Plaintiffs take nothing by way of their Complaint;
       3.     That Defendant be awarded its costs of suit incurred in defense of this action,
including its reasonable attorney’s fees; and
       4.     For such further and other relief as the Court may deem just and proper.

                             DEMAND FOR JURY TRIAL
       Defendant hereby demands a jury trial pursuant to Federal Rules of Civil Procedure
Rule 38(b) and Local Rule 38.1 on all issues submittable to a jury.




                                            -11-
   CASE 0:19-cv-01005-DWF-ECW Document 22 Filed 06/06/19 Page 12 of 12



DATED: June 4, 2019              Respectfully Submitted,

                                 s/Colleen O. Kaufenberg
                                 Colleen O. Kaufenberg
                                 Bar Number #186193
                                 Attorneys for Defendant
                                   Dick’s Sporting Goods, Inc.
                                 Hansen, Dordell, Bradt, Odlaug & Bradt, PLLP
                                 3900 Northwoods Drive, Suite 250
                                 St. Paul, MN 55112-6973
                                 651/482-8900 (main)
                                 651/332-8722 (direct)
                                 651/482-8909 (fax)
                                 ckaufenberg@hansendordell.com

                                 Attorneys for Defendant Dick’s Sporting Goods,
                                 Inc.




                                  -12-
